          Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JUDY LEE ODE,

               Plaintiff,

          v.                                             19-CV-343-LJV
                                                         DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On March 14, 2019, the plaintiff, Judy Lee Ode, brought this action under the

Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On October 30, 2019, Ode moved for judgment on the pleadings, Docket Item

10; on January 21, 2020, the Commissioner responded and cross-moved for judgment

on the pleadings, Docket Item 13; and on February 11, 2020, Ode responded to the

Commissioner’s cross-motion, Docket Item 14.

      For the reasons stated below, this Court grants Ode’s motion in part and denies

the Commissioner’s cross-motion. 1


                               STANDARD OF REVIEW


      “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first


      1 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
        Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 2 of 12




decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


       Ode argues that the ALJ erred in two ways. Docket Item 10-1. She first argues

that the ALJ erred in reaching a “highly specific” finding about her residual functioning

capacity (“RFC”) without a supporting medical opinion. Id. at 18-24. She also argues

that the ALJ erred in rejecting the opinion of her treating nurse practitioner and crafting

an RFC from his own lay judgment. Id. at 24-30. The Court agrees that the ALJ erred

in rejecting the nurse practitioner’s opinion and accordingly remands the matter to the

Commissioner. Because “the remaining issues raised by [Ode] . . . may be affected by



                                             2
           Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 3 of 12




the ALJ’s treatment of this case on remand,” the Court does not address them here.

See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003);


I.     NURSE PRACTITIONER VACCARO

       When determining a plaintiff’s RFC, an ALJ must evaluate every medical opinion

received, “[r]egardless of its source.” 20 C.F.R. § 404.1527(c). That evaluation

requires the ALJ to resolve “[g]enuine conflicts” among the sources. Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008) (citation omitted). And before an ALJ may deny a

claimant’s application, he must “confront the evidence in [the claimant’s] favor and

explain why it was rejected.” Thomas v. Colvin, 826 F.3d 953, 961 (7th Cir. 2016).

       In addition to acceptable medical opinions, an ALJ also must consider the

opinions of “other sources”—such as nurse practitioners2—but is “free to discount” such

opinions “in favor of the objective findings of other medical doctors.” Genier v. Astrue,

298 F. App’x 105, 108-09 (2d Cir. 2008) (summary order). The ALJ should explain the

weight assigned to the opinions of “other sources” that “may have an effect on the

outcome of the case,” 20 C.F.R. § 404.1527(f)(2), in a way that “allows a claimant or

subsequent reviewer to follow the [ALJ’s] reasoning,” SSR 06-03P, 2006 WL 2329939,



       2 When Ode filed her claim in July 2015, nurse practitioners were “other
source[s],” see 20 C.F.R. § 416.913(d)(1) (2015), whose opinions could not “establish
the existence of a medically determinable impairment”; but an opinion from such a
source still could “outweigh the opinion of an ‘acceptable medical source[ ]’ . . . [if, f]or
example, . . . [the source] ha[d] seen the individual more often . . . and ha[d] provided
better supporting evidence and a better explanation for his or her opinion,” see Titles II
and XVI: Considering Opinions and Other Evidence from Sources Who Are Not
“Acceptable Medical Sources” in Disability Claims, 71 Fed. Reg. 45,593, 45,596 (Aug.
9, 2006); cf. 20 C.F.R. § 416.902(a)(7) (2017) (expanding list of “acceptable medical
sources” to include “licensed advanced practice registered nurse[s]”). Because NP
Vaccaro treated Ode for more than three years, an ALJ reasonably could find that her
opinions deserve significant weight.

                                              3
           Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 4 of 12




at *6 (Aug. 9, 2006). In other words, the ALJ must construct “an accurate and logical

bridge” between the information in the record and the conclusion that the claimant is not

disabled. Thomas, 826 F.3d at 961 (quoting Roddy v. Astrue, 705 F.3d 631, 636 (7th

Cir. 2013)).

       20 C.F.R. § 404.1527(c) enumerates several factors that an ALJ should consider

in giving weight to the opinion of an “other source”:

       [1] the length and frequency of the treating relationship; [2] the nature and
       extent of the relationship; [3] the amount of evidence the source presents
       to support his or her opinion; [4] the consistency of the opinion with the
       record; [5] the source’s area of specialization; [6] and any other factors the
       claimant brings to the ALJ.

Tolliver v. Astrue, No. 12-CV-042S, 2013 WL 100087, at *3 (W.D.N.Y. Jan. 7, 2013)

(citations omitted). Using those factors to articulate the ALJ’s reasoning is more than

just a good idea. In Tolliver, for example, the court remanded when the ALJ failed to

use those factors to explain why he assigned little weight to the opinion of a nurse

practitioner who saw the patient far more frequently than did the treating physician. Id.

Cf. Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (holding that “[a]n ALJ’s failure to

‘explicitly’ apply the [section 404.1527(c)] factors when assigning weight” to a treating

source opinion “is a procedural error” (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d

Cir. 2013) (per curiam))).

       Here, the ALJ assigned “no weight” to the August 2015 opinion of Ode’s treating

nurse practitioner, Bridget Vaccaro, N.P., 3 who concluded that Ode was unable to

perform even sedentary work. 4 Docket item 6 at 36. The ALJ explained that NP


       3   The ALJ incorrectly referred to NP Vaccaro as “Bridget A. Vaccaro, M.D.” Id.
       4
       “Sedentary work involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.
                                               4
           Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 5 of 12




Vaccaro’s opinion was “not a function-by-function analysis and a limitation to sedentary

work [was] not consistent with the record. [Ode] had mostly normal physical exams

throughout the relevant period other than some tenderness and slightly limited range of

motion.” Id. The ALJ did not discuss—and therefore did not give any weight to—NP

Vaccaro’s May 2015 opinion that Ode could “return to work on a restricted schedule. 4

hours per day 3 days per week starting 5/1/15. N[o] lifting [more than] 10 [pounds,] and

no bending, stooping, pushing, [or] pulling.” See id. at 358.

       The ALJ failed to consider several of the section 404.1527(c) factors before

assigning “no weight” to NP Vaccaro’s opinion. For example, although the ALJ referred

to a number of treatment notes in the record, he began with notes from 2015, see id. at

33, and never acknowledged that NP Vaccaro had treated Ode at least 16 times

between January 2012 and August 2015. See id. at 439-47, 457-59, 496-527, 570-73,

591-97, 638-41, 643. Indeed, during that time, NP Vaccaro treated Ode for a wide array

of medical problems, including morbid obesity, hyperlipidemia, muscle spasms, cervical

spinal stenosis, cervical radiculopathy, low back pain, neck pain, knee pain, arthritis,

degenerative disc disease, and shoulder pain. See, e.g., id. at 643, 502-06. Nor did the

ALJ acknowledge that other providers at NP Vaccaro’s practice also had treated Ode at

least 32 times between January 2012 and April 2015. See id. at 448-56, 460-95, 528-

31, 552-59, 563-69, 574-90, 598-637, 642. 5 The ALJ thus failed to address “the length


Although a sedentary job is defined as one which involves sitting, a certain amount of
walking and standing is often necessary in carrying out job duties. Jobs are sedentary if
walking and standing are required occasionally and other sedentary criteria are met.”
20 C.F.R. §§ 404.1567(a); 416.967(a).
       5NP Vaccaro and other providers at her practice continued to treat Ode regularly
through at least November 2017. See id. at 751-967, 992-96.

                                             5
         Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 6 of 12




and frequency of the treating relationship,” see Tolliver, 2013 WL 100087, at *3. And

while the ALJ rejected some of NP Vaccaro’s opinions as “not consistent with the

record,” Docket Item 6 at 36, he did not say what that inconsistent evidence was, and

he certainly did not explicitly address “the amount of evidence . . . support[ing] [the]

opinion,” Tolliver, 2013 WL 100087, at *3.

       What is more, the ALJ rejected NP Vaccaro’s August 2015 opinion in part

because it was “not a function-by-function analysis,” Docket Item 6 at 36, a conclusion

that is difficult to reconcile with his evaluation of the opinion of the consulting physician,

Hongbiao Liu, M.D. Like NP Vaccaro, Dr. Liu also did not provide a detailed function-

by-function analysis—indeed, the ALJ explicitly observed that “Dr. Liu’s opinion was . . .

not specific as to the actual limitations in the claimant’s functioning.” Id. But unlike the

opinion of NP Vaccaro that received “no weight,” Dr. Liu’s opinion was given “some”

weight.” See id.

       And even if it were true that the August 2015 opinion was unreliable because NP

Vaccaro did not engage in a function-by-function analysis, that still would not support

the ALJ’s implicit rejection of NP Vaccaro’s May 2015 opinion that Ode could “return to

work on a restricted schedule. 4 hours per day 3 days per week starting 5/1/15. N[o]

lifting [more than] 10 [pounds,] and no bending, stooping, pushing, [or] pulling.” Id. at

358. True enough, NP Vaccaro did not provide her opinions on the standard form used

by the Social Security Administration to solicit medical sources statements. But if the

ALJ wanted the information in that format—or wanted to know exactly what NP Vaccaro

meant by “sedentary work” in her August 2015 opinion—he should have asked NP

Vaccaro for clarification. See, e.g., Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999)



                                              6
           Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 7 of 12




(“[W]here there are deficiencies in the record, an ALJ is under an affirmative obligation

to develop a claimant’s medical history ‘even when the claimant is represented by

counsel or . . . by a paralegal.’” (quoting Perez v. Chater, 77 F.3d 41, 47 (2d Cir.

1996))). 6

       Instead, the ALJ simply rejected NP Vaccaro’s opinion outright, leaving him with

only one medical opinion from which to construct Ode’s RFC: the opinion of the

consulting physician, Dr. Liu, which the ALJ himself described as “not specific as to the

actual limitations in [Ode’s] functioning” and to which the ALJ gave only “some” weight.

See Docket Item 6 at 36. It is far from clear how the ALJ could have used Dr. Liu’s

opinion that Ode had “mild to moderate limitation[s] [in] prolonged walking, bending, and

kneeling,” id. at 693, to reach his detailed RFC—for example, that Ode could “frequently

climb stairs and ramps” or that Ode “must be allowed to alternate between standing and

sitting every 30 minutes while remaining on task,” id. at 32. Stated differently, the ALJ

failed to construct “an accurate and logical bridge” between the information in the record

and Ode’s RFC, Thomas, 826 F.3d at 961 (quoting Roddy, 705 F.3d at 636), frustrating



       6 See also 42 U.S.C. § 423(d)(5)(B) (requiring that the Commissioner, before
rendering any eligibility determination, “make every reasonable effort to obtain from the
individual's treating physician (or other treating health care provider) all medical
evidence, including diagnostic tests, necessary in order to properly make such
determination”); 20 C.F.R. § 404.1512(d)(1) (“Before [the Commissioner] make[s] a
determination that [a claimant is] not disabled, [the Commissioner] will develop [the
claimant’s] complete medical history . . . [and] will make every reasonable effort to help
[the claimant] get medical reports from [her] own medical sources when [she] give[s]
[the Commissioner] permission to request the reports.”). Cf. Tankisi v. Comm’r of Soc.
Sec., 521 F. App’x 29, 33 (2d Cir. 2013) (summary order) (explaining that when a
claimant is receiving or has received ongoing treatment from a qualified medical
professional, the Commissioner has “a duty to solicit” a “medical source statement [from
the claimant’s treating source] about what [the claimant] can still do despite [her]
impairment(s)” (quoting former 20 C.F.R. § 416.913(b)(6)) (additional citation omitted)).

                                             7
         Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 8 of 12




this Court’s efforts to “assess the validity of the agency’s ultimate findings and afford

[Ode] meaningful judicial review,” Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008)

(quoting Young v. Barnhart, 362 F.3d 995, 1002 (7th Cir.2004)).

        “Because the ALJ procedurally erred, the question becomes whether . . . the

record otherwise provides ‘good reasons’ for assigning ‘[no] weight’” to NP Vaccaro’s

opinion. See Estrella, 925 F.3d at 96 (alterations omitted) (quoting Halloran, 362 F.3d

at 32); see also Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (declining remand

where “application of the correct legal principles to the record could lead [only to the

same] conclusion”). The Court finds no such assurance here.

       First, and contrary to the ALJ’s conclusions, NP Vaccaro’s opinions were

supported by her own treatment notes. NP Vaccaro opined in August 2015 that “[Ode]

ha[d] truly declined since her fall th[at] year. [S]he ha[d]n’t . . . returned to work and her

physical abilities ha[d] worsened. She ha[d] [a] job where she use[d] her upper body for

her work. With her lack of progress, . . . her prognosis [was] fair and[, she was] unable

to do even sedentary work.” Docket Item 6 at 506. That opinion matched NP Vaccaro’s

May 2015 opinion that Ode could “return to work on a restricted schedule. 4 hours per

day 3 days per week starting 5/1/15. N[o] lifting [more than] 10 [pounds,] and no

bending, stooping, pushing, [or] pulling.” Id. at 358. And both those opinions were well

supported by a number of treatment notes. See, e.g., id. at 562 (January 2015 finding

of “moderate to severe tenderness at bil[ateral] lumbar paraspinal area”); id. at 526

(April 2015 finding of “exquisite[ ] tender[ness]” in the cervical spine); id. at 518, 521

(May 2015 report of “sharp, deep, intermittent” pain in the low back that Ode rated as an

8 out of 10; finding of “exquisite[ ] tender[ness]” in the cervical spine); id. at 507 (July



                                               8
        Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 9 of 12




2015 note that Ode’s “pain ha[d] gotten worse compared to her last visit,” that “pain

[management] told [Ode] they [couldn’t] help her,” and that Ode described the pain as

“miserable”); id. at 812 (June 2016 finding of “exquisite[ ] tender[ness] in the cervical

spine; diminished sensation in the left arm, and “posterior left shoulder tenderness,

producing weakness and tingling in arm”; again opining that Ode was “unable to do

even sedentary work”).

       NP Vaccaro’s opinions also were supported by the treatment notes of Ode’s

other medical providers. For example, in April 2015, neurologist Bennet Myers, M.D.,

observed “[m]oderate swelling [in Ode’s] upper thoracic paraspinal region with moderate

to severe tenderness” and diagnosed “[p]rominent dysesthesias [nerve damage] [in her]

left upper extremity.” Id. at 331; see also id. at 327 (same in May 2015). And Martin R.

Koslosky, P.T., found decreased range of motion in Ode’s cervical spine in April 2015.

Id. at 980; see also id. at 981-83 (same in November and December 2015); id. at 649-

51 (June 2015 note of physiatrist Leonard Kaplan, D.O., finding decreased range of

motion in the cervical and lumbar spine, as well as “[d]iffuse tenderness of the thoracic

paraspinals”).

       To the extent the ALJ might have relied on the opinion of Dr. Liu, that opinion

does not otherwise provide substantial evidence supporting the ALJ’s conclusions. As

an initial matter, the ALJ gave Dr. Liu’s opinion only “some” weight because it was “not

specific,” and, as noted above, it did not support many of the ALJ’s detailed RFC

determinations. Docket Item 6 at 36. More importantly, although the opinion of a

consultative examiner can in some circumstances provide substantial evidence in

support of an ALJ’s opinion, see Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d Cir.



                                             9
           Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 10 of 12




1983), the Second Circuit has “cautioned that ALJs should not rely heavily on the

findings of consultative physicians after a single examination,” Estrella, 925 F.3d at 98

(quoting Selian, 708 F.3d at 419)). That admonition seems particularly appropriate

here, where Ode suffered from a multitude of chronic and overlapping health conditions,

and her long-term treatment providers—those most able to “provide . . . detailed,

longitudinal picture[s] of [her] medical impairments,” see 20 C.F.R. § 416.913(a)

(2015)—agreed that her conditions indeed were severe and disabling. See also

Tolliver, 2013 WL 100087, *3 (“[S]uch a familiar relationship may warrant apportioning

more weight to [the nurse practitioner] than [the] consultative examiner . . . , on whom

[the ALJ] heavily relied.”).

       Finally, the Court finds that remand is appropriate here because the ALJ’s error

in rejecting NP Vaccaro’s opinion inured to Ode’s prejudice. Contrary to NP Vaccaro’s

opinion that Ode could not lift more than ten pounds or bend, stoop, push, or pull (May

2015) and that Ode was limited to sedentary work (August 2015), the ALJ found that

Ode

       [could] perform light[7] work . . . except she can frequently push or pull and
       reach overhead with the left upper extremity; can frequently reach overhead
       with the right upper extremity; can frequently stoop; can occasionally kneel,
       crouch, and crawl; can frequently climb stairs and ramps; can never climb
       ladders, ropes, and scaffolds; can never be exposed to vibrations; must be
       allowed to alternate between standing and sitting every 30 minutes while
       remaining on task . . . .

Docket Item 6 at 32. In other words, the ALJ found that Ode could lift far more than NP

Vaccaro believed she could and that she could bend, stoop, push, or pull with much

greater frequency.


       7 “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
                                            10
        Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 11 of 12




       And the testimony of the vocational expert suggests that had the ALJ instead

assigned greater weight to NP Vaccaro’s opinion—and therefore found a more

restricted RFC—the vocational expert may well not have concluded that Ode could find

a job in the national economy. More specifically, the vocational expert testified that

based on her RFC, Ode could find work as a cashier, office helper, or marker. Id. at 68.

All three of these jobs were classified as “light work.” Id. Because the ALJ did not pose

any hypotheticals that limited Ode to sedentary work, as recommended by NP Vaccaro,

this Court cannot determine whether any jobs suitable to Ode’s other limitations are

available in the national economy. See id. at 67-71.

       In short, the ALJ erred in rejecting the opinions of NP Vaccaro and instead

crafted an RFC based on his own lay judgment. Because NP Vaccaro reasonably

opined that Ode was far more limited in her ability to perform certain workplace

functions than reflected in the ALJ’s RFC, the Court remands the matter to the ALJ. If

the ALJ is not satisfied with the form or format in which NP Vaccaro provided her prior

opinions, the proper course of action is to solicit a new opinion from NP Vaccaro.


II.    SPECIFIC RFC FINDINGS

       The Court “will not reach the remaining issues raised by [Ode] because they may

be affected by the ALJ’s treatment of this case on remand.” Watkins v. Barnhart, 350

F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin, No. 1:13-CV-

924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to apply the




very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg
controls.” 20 C.F.R. §§ 404.1567(b); 416.967(b).

                                             11
          Case 1:19-cv-00343-LJV Document 16 Filed 07/28/20 Page 12 of 12




proper legal standard, the Court will decline at this time to consider whether substantial

evidence exists to support the findings the ALJ made.”). But on remand, the ALJ should

ensure that any specific RFC limitations, such as the frequency with which Ode needs

to “alternate between standing and sitting . . . while remaining on task,” see Docket Item

6 at 32, are based on specific medical evidence in the record, not the ALJ’s “own

surmise,” see Cosnyka v. Colvin, 576 F. App’x 43, 46 (2d Cir. 2014) (summary order).


                                     CONCLUSION


         The Commissioner's motion for judgment on the pleadings, Docket Item 13, is

DENIED, and Ode’s motion for judgment on the pleadings, Docket Item 10, is

GRANTED in part and DENIED in part. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision.



         SO ORDERED.

Dated:         July 28, 2020
               Buffalo, New York



                                              /s/ Hon. Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            12
